Citation Nr: 0116883	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  97-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for Charcot of the 
right foot, rated as 30 percent disabling prior to February 
16, 1999.

2.  Entitlement to an increased rating for deformity of the 
left foot, rated as 10 percent disabling prior to February 
16, 1999.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1958.  

As of October 1990, the veteran had a service-connected 
bilateral pes planus with clawing and callosities which had 
been rated as 30 percent disabling under Diagnostic Code 
5276, for severe bilateral acquired flatfoot.

The veteran applied for an increased rating in January 1996.  
In March 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran a disability rating 
in excess of 30 percent for the disability.  He appealed its 
decision and he and his spouse provided testimony at an RO 
hearing in September 1996.  

In a June 1997 RO rating decision, the RO decided to rate the 
right foot pes planus disability separately from the left 
foot pes planus disability.  It assigned the right foot a 30 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2000), and recharacterized it as Charcot of the 
right foot.  It continued to compensate left foot pes planus 
disability at the 10 percent rate, but decided to rate it 
under 38 C.F.R. § 4.71a, Diagnostic Code 5283, and 
recharacterized it as deformity of the left foot.  The result 
of its decision was to increase the veteran's overall 
combined service-connected disability rating to 40 percent.  
The RO kept as noncompensable rating entities the right and 
left little toe amputations, each under Diagnostic Code 5172 
(2000).

In April 1998, the RO assigned the veteran a temporary total 
rating for convalescence pursuant to 38 C.F.R. § 4.30 (2000), 
effective from March 20, 1997, the date of a VA hospital 
admission for right foot surgery, through June 1997.

In September 2000, the RO granted the veteran a temporary 
total rating for convalescence pursuant to 38 C.F.R. § 4.30 
(2000), effective from October 15, 1998 through February 15, 
1999.  Also in the September 2000 rating decision, all right 
and left foot disability was again rated together and a 100 
percent schedular rating was granted effective from February 
16, 1999, for loss of use of both feet under Diagnostic Code 
5110 (2000).  

The RO denied the claim for a total rating based upon 
individual unemployability due to service-connected 
disability as "moot" in light of the grant of the 100 
percent schedular disability rating pursuant to Diagnostic 
Code 5110 effective from February 16, 1999.

The Board of Veterans' Appeals (Board) has jurisdiction over 
the matter of an evaluation prior to February 16, 1999.  The 
veteran appealed the RO's rating decision denying a rating 
greater than what was initially a 30 percent rating for the 
disability at issue, and it is assigned a 100 percent rating 
only as of February 16, 1999 and the veteran has continued to 
contest the effective date, arguing that it should be 
earlier.  Only a combined 40 percent rating is in effect for 
the period prior to February 16, 1999.  When a claim for an 
increased rating is made, it is assumed to be a claim seeking 
the highest maximum benefit permitted by law.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Before February 16, 1999, manifestations of the veteran's 
service-connected right foot disability included a subluxed 
and painful right midfoot with a rocker bottom foot and a 
loose screw in the dorsal foot, as well as an incomplete 
fusion at the first metacarpophalangeal joint, consistent 
with no more than severe malunion or nonunion of the tarsal 
or metatarsal bones.

2.  Before February 16, 1999, manifestations of the veteran's 
service-connected left foot disability included minimal 
functional loss, pain, pitting edema, a mild increase in 
temperature, and no erythema.  The foot showed degenerative 
joint disease but no substantial Charcot.  Overall, the 
disability was analogous to no more than moderate malunion or 
nonunion of the tarsal or metatarsal bones.

3.  Before February 16, 1999, considered together, the 
veteran's bilateral foot disability more nearly approximated 
severe bilateral flatfoot disability than it did pronounced 
bilateral flat foot disability.  

4.  Loss of use of the feet was not shown prior to February 
16, 1999.

5.  The service-connected bilateral foot disabilities 
resulted in marked interference with employment prior to 
February 16, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for Charcot of the right foot prior to February 16, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.400, Diagnostic Codes 5110, 5276, and 
5283 (2000).

2.  The criteria for a disability rating greater than 10 
percent for deformity of the left foot prior to February 16, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.400, Diagnostic Codes 5110, 5276, and 
5283 (2000).

3.  The combined effect of the service connected disabilities 
rendered the veteran unemployable prior to February 16, 1999.  
38 C.F.R. § 3.321, 4.16 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he has been 
provided a statement of the case and supplemental statements 
of the case, informing him that medical evidence regarding 
the severity of his service-connected foot disability was 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might be relevant to his claim.  The RO 
obtained numerous VA outpatient treatment reports, as well as 
VA examinations related to his claim, and the veteran and his 
spouse provided testimony during a hearing.  The 
communications from the RO to the veteran informed him of the 
type of evidence which would be relevant.  In this case, the 
Board finds that VA has done everything reasonable to assist 
the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.

Factual background

Service medical records show that the veteran had second 
degree bilateral pes planus on service entrance examination 
in November 1954.  In April 1955, he underwent service 
amputations of his small toes at the metatarsophalangeal 
joints for hammertoe deformities.  

As of a January 1959 VA examination, the veteran was a 
bartender in a tavern.   Bilateral third degree weak foot was 
diagnosed. 

Service connection was granted for amputation of the right 
little toe, and for amputation of the left little toe, and 
for bilateral weak feet, in March 1959.

At the time of a September 1990 VA examination, the veteran 
was unemployed.  He veteran stated that all of his toes would 
stick up in the air, and that he would lose his balance and 
fall down, and that he did not walk normally.  Clinically, 
when he walked, he barely lifted his heels.  There was marked 
loss of the arch of the foot on both sides.  It was also very 
tense on weight bearing.  His right big toe was pointing 
upwards at an angle of 40 degrees, and there was mild clawing 
of the right second, third, and fourth toe.  There was marked 
clawing of the left fourth toe.  There was a tender callous 
on the plantar aspect of the first and second 
metatarsophalangeal joints.  X-rays from June 1990 were 
reported to have revealed degenerative changes in the 
metatarsophalangeal joints of the great toes bilaterally as 
well as in the talonavicular joints and in the calcaneocuboid 
joints.  The impressions were marked flat feet; claw toes; 
tender plantar calluses of the right foot; degenerative 
changes of the ankles bilaterally, due to flat feet; and 
resected fifth toes bilaterally.  

A December 5, 1995 VA medical record indicates that the 
veteran complained that his right foot was so painful that he 
could not work.  Clinically, on neurological testing, the 
veteran had no protective threshold distal to his ankle joint 
bilaterally.  He had an exostosis of the right talonavicular 
joint and a palpable mass which was four by four centimeters 
plantarly on the right.  X-rays revealed a rocker bottom foot 
and severe right abduction, as well as exostoses of all 
joints.  The assessment was severe arthritic changes due to 
radiculopathy.  

A VA medical record dated later in December 1995 indicates 
that the veteran reported that about two years beforehand, 
his right foot started to change shape.  Neurologically, he 
had a decreased protective threshold on the right.  The 
assessment was Charcot.  

A January 1996 VA medical record states that clinically, the 
veteran had collapse of the medial arch bilaterally, right 
much greater than left, and shortening of the fifth digit.  
He also had hammertoes of toes two through four bilaterally.  
The assessment was right greater than left Charcot foot due 
to back injury.  His present tennis shoes were not 
accommodating or supportive.  

On VA evaluation in April 1996, the veteran reported that 
custom shoes had not helped.  He had pain in his dorsal 
midfoot and heel pain, right greater than left.  
Neurologically, sharp and dull sensation were decreased to 
midfoot on the right and a protective threshold was absent to 
midfoot on the right.  The right foot had Charcot changes 
with midfoot collapse and a prominent cuboid.  Fifth digit 
amputations were present bilaterally.  The assessments were 
Charcot foot on the right and bilateral plantar fasciitis.

An April 1996 letter from a private podiatrist indicates that 
the veteran complained of pain in his right foot which was 
becoming progressively more severe and that his right arch 
appeared to be dropping.  The veteran had pain with 
ambulation and collapse of the medial arch of the right foot 
and compensatory pain of the left foot as well.  He had what 
appeared to be a Charcot foot which appeared to be getting 
progressively worse.  It was felt that his condition was 
inoperable, and surgery was not recommended.  The podiatrist 
felt that the veteran was unable to work in a weightbearing 
position on his feet.  He discussed with the veteran the need 
to keep his feet elevated at night, to wear compressive 
socks, and to perform continued mobility as tolerated.  

A June 1996 VA medical record indicates that the veteran had 
been treating his right foot pain with his wife's Codeine.  
Clinically, his nerves were diminished bilaterally to his 
mid-foot.  There was mild erythema over his right first 
metatarsal joint and on the planter lateral right foot under 
his metatarsal cuboid joint, with mild inflammation in the 
area due to Charcot changes and a weight bearing prominence.  

A July 1996 VA medical record indicates that the veteran 
reported difficulty walking on his right foot.  Clinically, 
his right foot protective threshold was absent up to his 
plantar heel, and his left foot protective threshold was 
absent up to his midfoot.  Left ankle dorsiflexion was to 
about ten degrees.  The assessment was peripheral neuropathy 
of undetermined origin.  The veteran was advised to put as 
little weight on his right foot as possible.  

An August 13, 1996 VA medical record indicates that the 
veteran was staying off of his right foot as much as possible 
and that he was to continue non-weight-bearing status.  His 
protective threshold was absent at the midfoot.  

A September 23, 1996 letter from a private podiatrist 
indicates that he had seen the veteran for the past several 
years for complaints of chronic discomfort in his right foot.  
The veteran was reported to have a severe Charcot deformity 
with pain on ambulation and a deformity of the foot, and his 
pain was becoming progressively worse.  He related that he 
was unable to pursue normal work and that he was starting to 
have problems with his left foot as well.  In the 
podiatrist's opinion, the veteran had an inoperable condition 
that appeared to be affecting his ability to obtain 
employment.  Therefore, it was felt that there should be a 
reconsideration of his disability status and amount.

A September 30, 1996 VA medical record indicates that the 
veteran complained of increased pain in his right arch with 
ambulation.  "Neuro" was absent.  He had a collapsed right 
foot and decreased strength in his right posterior tibial 
muscle.  Taping was performed.

During the hearing which was held at the RO in September 
1996, the veteran reported that he was told by doctors not to 
stand on his feet or walk, so he had not been working.  All 
he would do would be stay at home and sit down because he 
could not stand on his feet and he could not walk.  
Transcript (T.) at 2.  His wife testified that he walked very 
little.  T. 3.  He testified that he did not have any 
calluses on his feet, but that he would have occasional 
swelling.  T. 6.  

A VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, was received on 
September 30, 1996.  In it, the veteran stated that he had 
become too disabled to work due to his feet in January 1986.  
He reported that he had attained a GED, and that he had 
worked from 1969 to January 1986 as a driver of heavy duty 
equipment.  Since that time, he had applied with various 
other employers as a driver, in 1986, 1987, and 1988, but he 
had not been able to pass the physicals for them.

In a VA Form 9 also received from the veteran in September 
1996, the veteran indicated that he was in a 
non-weight-bearing status bilaterally, that he had left leg 
tendinitis, and that he was totally disabled.  

VA X-rays of the veteran's feet on September 30, 1996 
revealed extensive disease in the partial interarticulations 
of the right foot, consistent with a Charcot joint.  Reactive 
bony sclerosis was present in articular surfaces of the 
tarsal bones of the left foot.  However, on the right, bone 
destruction was present.  The arch of the right foot was 
nonexistent.  The little toe of the left foot had been 
amputated, leaving only a small remnant of the proximal 
phalanx.  A question was raised as to whether the metatarsal 
bone of the right great toe had been previously fractured.  
Severe disease was present in the metatarsal phalangeal joint 
of the right great toe.  The little toe of the right foot had 
been previously amputated, leaving only a small phalangeal 
remnant.  

On VA examination in October 1996, the veteran stated that he 
had pain in both feet, right greater than left, and that he 
had constant right foot pain which was worse with walking.  
He stated that he had had no feeling at all in the bottom of 
the right foot for about the past five to six months and that 
he had no feeling at all in the bottom of his left foot 
either.  Clinically, he had advanced pes planus on the right 
and moderate pes planus on the left.  Midfoot malalignment 
was pronounced on the right and moderate on the left.  He had 
bilateral amputation stumps over the small toes with no 
tenderness to palpation about the stumps/scars.  He walked 
with a flat footed gait which was slowed.  He could rise 
slightly on his toes, right and left, but he complained of 
pain on doing so.  He could rise up only very slightly on his 
right and left heels.  He appeared to have significant 
functional loss with respect to the right foot and minimal 
functional loss of the left foot.

On private MRI in October 1996, there was disorganization and 
suspected fragmentation of much of the dorsal tarsal bones of 
the right foot and it was felt that the posterior tibial 
tendon was torn in the area of the navicular and cuneiform 
bones.  

The veteran underwent VA surgery of his right foot in March 
1997, consisting of a Lapidus (first metatarsocuneiform) 
fusion with three screws on the right and a posterior tibial 
tendon repair.  After the surgery, the veteran was told to be 
non-weight-bearing.  On VA follow-up in April 1997, the 
healing from the veteran's surgery was slow due to 
noncompliance with non-weight-bearing orders, and he was 
again advised to be non-weight-bearing.  Later that month, he 
reported that he had kept a Bledsoe boot on for 24 hours a 
day for three weeks, and he denied putting any weight on the 
right foot.  The incision was healed well and he had no pain 
and minimal edema of the right foot.  He was told to continue 
to use the Bledsoe boot and to be non-weight-bearing. 

As of VA evaluation in May 1997, the veteran had been walking 
some with his right foot and he was told to remain 
non-weight-bearing.  

On VA evaluation in July 1997, the veteran reported ankle and 
knee pain and some foot swelling.  Clinically, he had midfoot 
edema but X-rays showed fusion of the first 
metacarpophalangeal joint with the screws remaining in place.  
Weight bearing was antalgic due to knee and ankle pain.  He 
was told to weight bear for no more than four hours a day and 
for no more than one half hour at a time.  

On VA evaluation in August 1997, the veteran stated that he 
had decreased his activity to walking no more than ten to 
fifteen minutes per hour, and he was told that it was alright 
to do that amount of walking, but no more.  

On VA evaluation in December 1997, the veteran stated that he 
was unable to weight bear for more than ten minutes before 
pain developed.  The pain was relieved completely only with 
pain medications.  Only with such medication-induced relief 
could he do much walking or get any reasonable sleep.  
Clinically, he had a subluxed right midfoot with a rocker 
bottom foot.  X-rays confirmed subluxation and a loose screw 
in the dorsal foot.  Other prominent fixation devices at the 
first metacarpal joint remained firm.  There was incomplete 
fusion at the first metacarpophalangeal joint.  The veteran 
was advised to do only sit-down work and not to be on his 
foot for more than ten minutes per half hour, and not to lift 
or carry anything.

On VA evaluation later in December 1997, the veteran had 
about 15 to 20 degrees of right ankle dorsiflexion, with mild 
tenderness.  There was pain on palpation along the right 
posterior tibial tendon and insertion, and the strength of 
the veteran's plantarflexors was +4/5.  There was a fluctuant 
area in the right lateral midfoot at the location of the bone 
resection.  

On VA evaluation in January 1998, the veteran stated that 
pain limited his weight bearing.  Clinically, his first 
metatarsal was plantarflexed with hyperkeratotic tissue under 
its head.  His hallux was dorsiflexed at the 
metatarsophalangeal joint.

On VA evaluation in March 1998, the veteran stated that his 
right midfoot was still painful.  He was using Tylenol # 3 
for pain.  He had an 8 by 4 centimeter soft tissue 
mass/swelling, due to cuboid prominence.  His plantar area 
was still tender, and it was felt that he might have a cuboid 
dislocation.  Surgery was discussed.  

On VA evaluation in May 1998, the veteran was prescribed 
medication, four times a day, for right foot structural pain.  

On VA evaluation in August 1998, the veteran complained of 
severe right foot pain and a red swollen toe for one month.  
He stated that his collapsed right foot was now intolerable 
and that he wanted surgery for it in October 1998.  
Clinically, he had severe midfoot collapse and arthritis of 
his right foot.  He had severe edema and erythema of the 
right fourth toe with some X-ray changes which were 
consistent with osteomyelitis.  Antibiotics were prescribed.

On VA evaluation in September 1998, it was felt that the 
veteran might have osteomyelitis of his right fourth toe.  
X-rays were consistent with it.  Two weeks later, he was told 
that his wound needed to fill in and his grade II infected 
toe ulcer needed to clear before his digit could be 
amputated.  

On VA evaluation in September 1998, the veteran reported that 
he got a blister in July 1998 and developed a subsequent bone 
infection.  He was taking two Tylenol #4's every morning and 
evening to control the pain.  He was having localized, sharp 
pain with weight bearing and his whole foot was painful, with 
the pain being 9 3/4 on a scale of 0-10.  He wanted his 
Tylenol #4's renewed.  His right foot was edematous and 
tender to palpation and his right 4th digit was erythematous 
and exhibited increased heat.

In early October 1998, the veteran was assessed with 
osteomyelitis of the right 4th toe.  Surgical resection was 
planned.  

Later in October 1998, the veteran had VA surgery to amputate 
his right fourth toe.  It was amputated at the 
metatarsophalangeal joint.  He was to limit weight bearing to 
5 minutes an hour. 

In November 1998, the veteran underwent VA surgery of his 
right foot, to include an Achilles tendon lengthening and 
plantar planing of his right foot.  Follow-up records note 
that he was to be limited in weight bearing.  On November 16, 
1998, he was issued crutches, and on November 24, 1998, he 
was instructed to continue non-weight bearing and to use a 
wheelchair.  

On VA evaluation on December 1, 1998, the veteran was noted 
to have dramatic Charcot deformities of the right foot at the 
talonavicular joint and in the midfoot as well as amputations 
of the 4th and 5th toes.  He was to continue non-weight 
bearing for two weeks.  

In early February 1999, the veteran complained of a swollen 
left foot and occasional falling down.  He was concerned that 
the left foot might be changing like the right one had.  
Clinically, the left foot and ankle exhibited two plus 
pitting edema and a mild increase in temperature, but no 
erythema.  There were no overt signs of Charcot, and X-rays 
of the foot and ankle showed degenerative joint disease but 
no substantial Charcot.  He was prescribed Abernathy shoes.  
The assessment was possible beginning Charcot on the left.  

On VA evaluation on February 16, 1999, the veteran had an 
acute left foot Charcot process and/or local cellulitis from 
a plantar blister.  X-rays revealed possible osseous changes 
of the left naviculocuneiform joint and perhaps a Lisfranc's 
dislocation, and the veteran was advised to stay non-weight 
bearing on the left.  A CT Scan was ordered.

On VA evaluation on February 17, 1999, the veteran reported 
that he was non-weight-bearing and in a wheelchair, and that 
he would use crutches for transfers and then sit in the 
wheelchair for the rest of the day.  X-rays and CT Scans were 
said to be consistent with osseous fragmentation of the left 
medial midfoot.  The assessment was active left foot Charcot 
deformity.

On VA evaluation in March 1999, X-rays revealed a fault at 
Lisfranc's joint on the left.  There was an area of 
fluffiness of the bone at the tip of the distal phalanx of 
the second left toe.  

On VA evaluation in May 1999, the veteran's valgo planus, 
left greater than right, was worsening.  X-rays of the left 
foot showed continued Lisfranc separation and metacarpal 
joint disintegration.  He had a noninfected left fourth toe 
ulcer with a dry eschar, and loss of protective sensation.  
The assessment was Charcot disease on the left with an ulcer 
of the left fourth toe.  The veteran was advised to adhere 
strictly to a non-weight-bearing regimen.  

As of an August 2000 VA examination, the veteran could 
dorsiflex his left foot against gravity but not against 
resistance.  He could dorsiflex the right foot minimally 
against gravity but not against resistance.  He could stand 
only with great difficulty and could maintain balance only by 
holding onto the treatment chair.  He had difficulty changing 
physical position and turning around, and he came in to the 
examining room in a wheelchair.  X-rays of the right foot 
revealed a severe midfoot collapse with Lisfranc joint 
destruction.  There were screws over the first metatarsal 
cuneiform joint.  Osteopenia was evident, and multiple bone 
spurs and fragments were visible.  The 4th and 5th digits 
were absent and there was a severe abduction of the forefoot 
and evidence of extension of the hallux.  

X-rays of the left foot revealed dissolution, dislocation, 
and multiple small fractures at the level of the Lisfranc 
joint.  There was absence of the intermediate and distal 
phalanges of the second and third toes of the left foot as 
well as an absence of all but the base of the proximal 
phalanx of the left fifth toe.  The fourth metatarsal head 
was absent.  Osteopenia was evident in the left foot, and the 
forefoot was severely abducted.  Lateral X-rays of both feet 
demonstrated complete collapse of the midfoot.  The 
impressions were severe Charcot collapse bilaterally, 
multiple digital amputations, hallux extensus, and diabetic 
peripheral neuropathy.  It was stated that the veteran was 
unable to ambulate for any significant distance due to the 
collapse of his foot and due to the absence of his toes, and 
that the absence of the toes was causing some balance 
problems.

Analysis

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5283, 
under which the veteran's foot disabilities were rated prior 
to February 16, 1999, are as follow:  

5283  Tarsal, or metatarsal bones, malunion of, or nonunion 
of:
  
Severe.......................................................
.      30
  Moderately 
severe.............................................      20
  
Moderate.....................................................
.      10
  Note: With actual loss of use of the foot, rate 40 percent.

Loss of use of both feet warrants a 100 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5110.

38 C.F.R. § 4.63 defines loss of use of the foot, as follows:  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

5276  Flatfoot, acquired:
  Pronounced; marked pronation, extreme tenderness of plantar
   surfaces of the feet, marked inward displacement and 
severe
   spasm of the tendo achillis on manipulation, not improved 
by
   orthopedic shoes or 
appliances...............................
  
Bilateral....................................................
.       50
  
Unilateral...................................................
.      30
  Severe; objective evidence of marked deformity (pronation,
   abduction, etc.), pain on manipulation and use 
accentuated,
   indication of swelling on use, characteristic callosities:
    
Bilateral...................................................       
30
    
Unilateral..................................................      
20
  Moderate; weight-bearing line over or medial to great toe,         
   inward bowing of the tendo achillis, pain on manipulation 
and
   use of the feet, bilateral or unilateral..........      10
  Mild; symptoms relieved by built-up shoe or arch 
support......       0

An appeal generally is considered to be an expression of 
dissatisfaction with denial of less than the maximum benefits 
possible, AB v. Brown, 6 Vet. App. 35 (1993), and here, a 100 
percent schedular rating was not granted by the RO for the 
entire rating period.

The sum and effect of rating decisions during the course of 
the claim is that effective from January 12, 1996 to February 
16, 1999, the RO rated the veteran's right foot disability as 
30 percent disabling and his left foot disability as 10 
percent disabling, each under Diagnostic Code 5283.  Since 
February 16, 1999, all bilateral foot disabilities, including 
the amputations, have been schedularly evaluated as 100 
percent disabling as one diagnostic entity under Diagnostic 
Code 5110, for loss of use of both feet.

The Board will thus address whether higher schedular ratings 
than 30 and 10 percent were warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5271 or 5283 and 
38 C.F.R. § 3.321(b)(1) prior to February 16, 1999, the 
currently assigned effective date for the 100 percent 
schedular rating pursuant to Diagnostic Code 5110.  

Regarding the veteran's right foot, the Board notes that in 
the absence of loss of use of it, 30 percent is the maximum 
schedular rating for it under Diagnostic Code 5283.  The 
evidence shows that the veteran had disability consistent 
with no more than severe malunion or nonunion of the tarsal 
or metatarsal bones of the right foot prior to February 16, 
1999.  Loss of use was not shown prior to that time.  

While the July 1996 VA medical record suggests that the 
veteran's right foot disability nearly approximated loss of 
use of his right foot, since he was advised to put as little 
weight on it as possible, the October 1996 VA examination 
report, the December 1997 VA evaluation report, and the 
January 1998 VA evaluation report do not show loss of use.  
He could walk slowly and raise up slightly on his right heel 
at the time of the October 1996 VA examination, in December 
1997, his plantar flexors were +4/5, and in January 1998, he 
admitted to limited weight bearing on it.

Moreover, while an April 1996 private medical record had 
indicated that the veteran was not able to work in a 
weightbearing position due to it at that time, loss of use of 
a foot and being unable to work in a weightbearing position 
due to it are not the same thing, and loss of use is what is 
of concern under Diagnostic Code 5283.  The Board may 
consider only the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Loss of use is defined as existing when there is no effective 
function remaining other than that which would be equally 
well served by an amputation at the elective site.  The right 
foot disability was properly ratable as 30 percent disabling 
prior to February 16, 1999 since the evidence shows that 
before then, he had more function than the loss of use 
definition requires and because the degree of his disability 
more nearly approximated severe malunion or nonunion of the 
tarsal or metatarsal bones than loss of use.  38 C.F.R. § 4.7 
(2000) (assign the disability rating whose criteria are more 
nearly approximated).

It is not factually ascertainable that the veteran had loss 
of use of his right foot prior to February 16, 1999.  In the 
absence of a showing of loss of use of the right foot prior 
to February 16, 1999, then, a higher schedular rating than 30 
percent could not be assigned for the right foot disability 
prior to February 16, 1999 under Diagnostic Code 5283.  

The left foot could not be rated as more than 10 percent 
disabling under Diagnostic Code 5283 prior to February 16, 
1999 either.  The left foot was not the subject of much 
treatment or complaints during the rating period prior to 
February 16, 1999, and in fact on VA examination in October 
1996, it was said to have no more than minimal functional 
loss, and the evidence does not show that prior to February 
16, 1999, it was analogous to more than a moderate malunion 
or nonunion of the tarsal or metatarsal bones.  

The evidence shows an abrupt increase in left foot 
disability, no earlier than February 16, 1999.  The February 
16, 1999 VA evaluation was the one that when the veteran was 
advised to adhere to a non-weight-bearing regimen on the 
left.  It revealed possible osseous changes of the left 
naviculocuneiform joint and a possible Lisfranc's 
dislocation, and shortly thereafter in May 1999, a Lisfranc's 
separation and metacarpal joint disintegration were 
manifested.  The next day, the veteran was in a wheelchair.  
Loss of use of the left foot was not shown prior to February 
16, 1999.

The Board has also considered the assignment of a 50 percent 
rating for bilateral flatfoot prior to February 16, 1999, 
pursuant to Diagnostic Code 5276.  However, the evidence does 
not show disability nearly approximating bilateral pronounced 
flatfoot prior to then.  Instead, it shows disability more 
nearly approximating severe bilateral flatfeet at that time.

The October 1996 VA examination report describes minor left 
foot anatomical changes and minor left foot function loss.  
The right foot was no more than severe.  In the Board's 
estimation, then, the veteran's bilateral flatfoot disability 
more nearly approximated severe bilateral pes planus 
disability than it did a pronounced bilateral flatfoot 
disability prior to February 16, 1999.  The veteran did not 
have extreme tenderness of the plantar surfaces of his left 
foot, or marked inward displacement and severe spasm of the 
tendo achilles of either foot before February 16, 1999, and 
he was wearing custom shoes at the time of the October 1996 
VA examination and had been prescribed new ones in February 
1999.  

The Board has reviewed the rating schedule and can find no 
more pertinent Diagnostic Codes than those considered, and 
the veteran has pointed to none either.  The Board notes that 
the provisions of 38 C.F.R. § 4.13 (2000) indicate that the 
aim of a change in the diagnosis should be reconciliation and 
continuance of the diagnosis or upon which service connection 
for the disability had been granted.  The veteran had flat 
feet and hammertoes in service.  Accordingly, that ends the 
schedular Diagnostic Code inquiry.  Butts v. Brown, 5 Vet. 
App. 532, 539 (1993); Arnesen v. Brown, 8 Vet. App. 432 
(1995).  

Next, in making the determinations that the veteran's 
bilateral foot disabilities were no more than 40 percent 
disabling in aggregate, prior to February 16, 1999, under 
Diagnostic Codes 5276 and 5283, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Court has specifically limited the 
applicability of DeLuca to limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  The evaluations of the 
veteran's bilateral foot disabilities under Diagnostic Codes 
5276 and 5283 are not based upon limitation of motion and 
DeLuca is not applicable.  See id.

Penultimately, the Board notes that since service connection 
is not in effect for right or left ankle joint disability, 
right and left ankle joint impairment may not be used to 
increase the veteran's rating for the disabilities at issue.  
38 C.F.R. § 4.14 (2000).


Extraschedular

The Board has also considered according the veteran an 
extraschedular rating during the rating period prior to 
February 16, 1999.  Review of the record reveals that the RO 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating in June 1997, 
but found that the case did not present such an exceptional 
or unusual disability picture to warrant referral to the 
Director, Compensation and Pension Service, because "the 
evidence does not show a marked interference with employment 
or frequent periods of hospitalization due to the service 
connected bilateral foot condition."  

The provisions of 38 C.F.R. § 3.321(b)(1) provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 4.16 (2000).

Applying the regulation to the facts, it does not appear that 
the veteran was employed during the rating period prior to 
February 16, 1999.  The veteran's disability does not neatly 
fit into a particular rating pattern.  However, there were 
repeated statements prior to February 1999 that the veteran 
was to remain off his feet or foot, or limit weight bearing 
to minutes per hour.  Although wheel chair use was not 
instituted until after Febraury 16, 1999, the remarkable 
restrictions on weight bearing coupled with the veteran's 
manual labor skills presents an exception circumstance.  It 
is also noted that the veteran had claimed unemployability 
long before the effective date of the award of the 100 
percent evaluation.  It is found that there is marked 
interference with employment and that an extraschedular total 
rating for compensation on the basis of individual 
unemployability is warranted.  Since there is a grant, and 
this is a benefit that the veteran sought, the veteran is not 
prejudiced by this decision. 



ORDER

An extraschedular total rating for compensation on the basis 
of individual unemployability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a disability rating greater than 30 percent 
for Charcot of the right foot, prior to February 16, 1999, is 
denied.  

Entitlement to a disability rating greater than 10 percent 
for deformity of the left foot, prior to February 16, 1999, 
is denied. 





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



